

116 HRES 789 IH: Raising a question of the privileges of the House.
U.S. House of Representatives
2020-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 789IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2020Mr. King of Iowa submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONRaising a question of the privileges of the House.
	
 Whereas in a quote attributed to him by the New York Times, Congressman King is alleged to have wondered when the phrases White nationalist, white supremacist, Western Civilization became offensive, suggesting to some that he does not view the first two terms as pejorative;
 Whereas Congressman King has consistently disputed this interpretation, maintaining that he was simply trying to ask when the phrase Western Civilization had gained a pejorative connotation, an assertion that is supported by the remaining section of the Times quote;
 Whereas Congressman King says the conversation in which this quote is alleged to happen was about the left’s use of weaponized language: we discussed the changing use of language in political discourse. We discussed the worn out label racist and my observation that other slanderous labels have been increasingly assigned to Conservatives by the Left, who injected into our current political dialog such terms as Nazi, Fascist, White Nationalist, White Supremacist,—Western Civilization, how did THAT language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization? … just to watch Western Civilization become a derogatory term in political discourse today.;
 Whereas notably, none of the context of the discussion which spawned the quote was included in the New York Times story. This context would have added greater clarity to King’s reported remarks, revealing that his intention was to question the inclusion of WESTERN CIVILIZATION alone as a pejorative;
 Whereas no tape of the interview with the New York Times exists and the paper refuses to release the reporter’s notes of the conversation;
 Whereas the question that Congressman King is purported to have been responding to has not been disclosed and neither the New York Times nor the reporter has answered whether the question posed included the two odious ideologies that were then alleged in the response, logically leading the Congressman to repeat back the ideologies as they had been first posed by the reporter;
 Whereas the structure of the purported quote contextually only makes sense if the reporter did in fact refer to those odious ideologies in the question posed, in so doing leading Congressman King to repeat them back as he pondered the question that was asked of him;
 Whereas the content of the Times quote makes it clear that King was ONLY talking about Western Civilization. The quote: White Nationalist, white Supremacist, Western civilization—how did THAT language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization?;
 Whereas NOBODY IN AMERICA EVER SAT IN A CLASS about the merits of White nationalism or White supremacism. The incorrect interpretation that has been given to this quote refutes itself based on the quoted sentence’s own construction;
 Whereas, on January 18th, 2019, Mark Steyn was quoted as saying He made a mistake, Steve King. He agreed to give an interview on national immigration policy to the New York Times. That’s not a good faith interview request. They’re only asking you, and he should know this, they're only asking you to stitch you up. To talk to you for three hours and get you to use one phrase in there that they can lift out and kill you with … This guy, Steve King, was trapped, trapped! The words he said about when did that become controversial, he meant the phrase Western Civilization. He’s not a white supremacist. He’s not a white nationalist. It’s all stupid talk. So you’ve just surrendered the phrase Western Civilization. I don’t get that. I don’t see what’s in it for conservatism in surrendering that phrase, in accepting the leftist’s view that the term Western Civilization is beyond the pale.;
 Whereas contemporaneous evidence supports King’s version of the story: In a Christian Science Monitor (CSM) article published on January 15, 2019 (5 days after the Times story broke), King is quoted making a similar argument: In a conversation with the Monitor just before the holidays, King defended himself against accusations of racism. The left, he says, has weaponized terms like racist, Nazi and white nationalist using them against anyone who dares to defend American values or the Constitution. There are people that don’t like America the way it is, he says, and there are people that don’t like America when she was at her best. They want to tear down the systems we have. I don’t believe that. I think our Founding Fathers got it right..;
 Whereas this CSM interview occurred prior to the release of the Times article, and shows how King had been making a variation of this argument at the approximate time he spoke to the Times reporter. In this case, though, the CSM actually published it in the context in which it was made. It is clear that King was making a similar argument to the Times;
 Whereas the quote in the CSM is the FIRST DOCUMENTED INSTANCE of Steve King ever using the phrase white nationalist. This is an important point, because King has asserted That ideology never shows up in my head. I don’t know how it could possibly come out of my mouth.. A Lexis-Nexis search dating back to 2000 shows King has never used any of the following phrases: white nationalism, white nationalist, white supremacist, or white supremacy. In the same time frame, King is quoted 276 times using the term Western Civilization; Whereas based on this data, it appears unlikely that King spontaneously used the phrases white nationalist and white supremacist in his discussion with the Times reporter, as they were never common elements of his speech. It suggests that King was repeating terms fed to him by the Times;
 Whereas the contention that King reacted to the Times reporter’s use of the phrases white nationalist, white supremacist, and western civilization as pejoratives is supported by the body of the Times article itself; Whereas the article contains the following passage, likely written prior to the King interview: Elected to Congress in 2002, Mr. King attracted the attention of hate-watch groups like the Anti-Defamation League as he spoke increasingly about preserving Western Culture or Western Civilization. The groups consider those buzzwords that signal support to white nationalists, along with an obsession with birthrates and abortion rates among different ethnic groups. Doesn’t it make more sense that the reporter asked a question in which Western Civilization was linked with the offensive epithets, and King responded by wondering how it came to be that the meritorious phrase Western Civilization became a similar pejorative? Certainly, the answer he is alleged to have given fits with this belief;
 Whereas the point King was attempting to make about the left’s use of labels to smear conservatives, labels which now include even the concept of Western Civilization itself, is supported by Lexis-Nexis data. Beginning in 2016 there has been an explosive increase in the use of the labels White Supremacist, White Supremacy, White Nationalist, and White Nationalism. This squares closely with what Congressman King told Dave Price of WHO–TV regarding the phrase White Nationalist: It is a derogatory term today. I wouldn’t have thought so maybe a year or two or three ago. Today they use it as a derogatory term, and it implies that you are a racist.;
 Whereas in his statement, King was trying to put into words his entirely accurate observation that the term white nationalist has been weaponized by the left against conservatives, and that its use in this form has markedly increased over the past several years;
 Whereas King’s point about the increased frequency with which the weaponized term white nationalist has been injected into modern political dialogue is evident when data from a Lexis-Nexis News Database search is analyzed and we learn that White nationalist was virtually an unused term prior to 2016, and quickly surged to 31,057 usages in the year 2017;
 Whereas as King told Price, it has only been in the last year or two or three that the pejorative phrase white nationalist has gained purchase in the political debate as a weaponized term; Whereas a follow up New York Times story about Steve King entitled A Timeline of Steve King’s Racist Remarks and Divisive Actions was criticized by legendary journalist Brit Hume as being completely bogus. This completely bogus story was written the next day by the same writer, in the same paper, on the same general topic, and could possibly be revealing of a bias regarding Congressman King;
 Whereas the Congressional Record made the exact same error as the New York Times in transcribing King’s January 15, 2019, floor statement, when the transcriptionist left out a break between the words white supremacist and western civilization. Video shows King intentionally inserting a break between those words, but the transcript does not reflect this;
 Whereas no one believes the Congressional Record was acting with animus. But their error did reveal how either a similar error, or an intentional misplacement of punctuation, could have led to a botched quote in the Times. Remember, King has always disputed the quote as it was portrayed in the Times;
 Whereas King is insisting upon a correction in the Congressional Record so that it reflects the quote as he intentionally delivered it on the House floor. King’s correction reveals that he was attempting to separate Western Civilization from the other two pejorative terms;
 Whereas this is the New York Times/Congressional Record’s mistaken quote: White Nationalist, White Supremacist, Western Civilization—how did THAT language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization?;
 Whereas this is the corrected quote: White Nationalist, White Supremacist,—Western Civilization, how did THAT language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization?;
 Whereas one misplaced hyphen in the New York Times story gave birth to a meritless controversy, by falsely implying that Congressman King did not differentiate between the three phrases;
 Whereas Congressman King was railroaded over a false quote. To believe the version of events relied upon by Kevin McCarthy to strip King of committee assignments, one must believe that an unreasonable but sensational interpretation, for which no evidence exists, is more likely to be accurate than a reasonable, noncontroversial interpretation which is internally supported by context clues and externally supported by data and other contemporaneous, published accounts. One must also believe that the New York Times, a hostile, liberal paper which has had other articles about Congressman Steve King written by the same author thoroughly debunked as completely bogus, set aside its animus in this particular case;
 Whereas clause 1 of rule IX defines questions of privileges of the House as those affecting the rights of the House collectively, its safety, dignity, and the integrity of its proceedings.. Subjects giving rise to questions of the privileges of the House include the integrity of the Journal, the protection of House records and files, and the accuracy of House documents and records; and
 Whereas the mistaken quote, as also mistakenly recorded in the Congressional Record, reflects directly on both the House’s dignity and integrity: Now, therefore, be it
	
 That the Clerk of the House of Representatives shall correct the Congressional Record from January 15, 2019, online and in print, to reflect what was originally stated and then reiterated on the House floor: White Nationalist, White Supremacist,—Western Civilization, how did THAT language become offensive? Why did I sit in classes teaching me about the merits of our history and our civilization?.
		